Citation Nr: 1039484	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-34 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for malunion fracture of the left talus and 
distal fibular and tibia malleoli (left ankle disability).  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for degenerative joint disease of the right 
knee with laceration scar.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of left knee injury with 
traumatic arthritis.  

4.  Entitlement to an evaluation in excess of 10 percent for 
limitation of extension of the right knee.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision by the RO.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  The Veteran's left ankle disability is manifested principally 
by pain, swelling, arthritis and severe limitation of motion, 
without instability, laxity or any sensory deficit and no 
additional functional loss of use due to pain or during flare-
ups.  

3.  The Veteran's left knee disability is manifested by pain, 
arthritis and mild limitation of motion from 0 to 120 degrees, 
without instability, subluxation or other impairment of the knee; 
functional limitation due to pain, incoordination, fatigability, 
on repetitive use or during flare-ups is not demonstrated.  

4.  The Veteran's right knee disability is manifested by pain, 
crepitus, mild swelling and limitation of motion from 10 to 100 
degrees, without instability, subluxation or other impairment of 
the knee; functional limitation due to pain, incoordination, 
fatigability, on repetitive use or during flare-ups is not 
demonstrated.  



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for malunion fracture of the left talus and distal 
fibular and tibia malleoli have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic 
Codes 5010-5262 (2010).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for degenerative joint disease of the right knee with 
laceration scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, including Diagnostic Codes 7805-5260 
(2010).  

3.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of left knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
including Diagnostic Codes 5010-5260 (2010).  

4.  The schedular criteria for an initial evaluation in excess of 
10 percent for limitation of extension of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 
4, including Diagnostic Code 5261 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must indicate that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, a letter dated in April 2005, was sent by VA to the 
Veteran prior to initial adjudication of his claims in accordance 
with the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

With respect to the duty to assist, the Veteran's service 
treatment records and all VA medical records have been obtained 
and associated with the claims file.  The Veteran was examined by 
VA during the pendency of the appeal and was afforded an 
opportunity to testify at a personal hearing, but declined.  
Based on a review of the claims file, the Board finds that there 
is no indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and not 
part of the claims file.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2010).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Traumatic arthritis, is rated under Diagnostic Code (DC) 5003, 
which specifies that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  (The knee and ankle are 
both major joints.  38 C.F.R. § 4.45.  

Under DC 5260, limitation of flexion of a knee warrants a 
noncompensable evaluation if flexion is limited to 60 degrees, a 
10 percent evaluation if flexion is limited to 45 degrees, a 20 
percent evaluation if flexion is limited to 30 degrees and a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71, DC 5260.  

Under DC 5261, limitation of extension of a leg warrants a 
noncompensable evaluation if extension is limited to 5 degrees, a 
10 percent evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 30 
percent evaluation if extension is limited to 20 degrees, a 40 
percent evaluation if extension is limited to 30 degrees, and a 
50 percent evaluation if extension is limited to 45 degrees.  38 
C.F.R. § 4.71, DC 5261.  

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  The normal range of motion for 
an ankle joint on dorsiflexion is from 0 to 20 degrees with 
plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2010).  

DC 5262 provides for the evaluation of tibia and fibula 
impairment and where malunion produces slight knee or ankle 
disability, a 10 percent rating is assigned.  With moderate knee 
or ankle disability, a 20 percent rating is assigned and with 
marked knee or ankle disability, a 30 percent rating is assigned.  
A 40 percent rating is assigned for nonunion of the tibia or 
fibula with loose motion requiring brace.  38 C.F.R. § 4.71, DC 
5262.  

The Board has reviewed all the evidence of record, including the 
Veteran's service treatment records, VA outpatient notes, and the 
April 2005 VA examination report.  Although the Board has an 
obligation to provide adequate reasons and bases supporting its 
decision, it is not required to discuss each and every piece of 
evidence in a case.  The Veteran's complaints and the clinical 
and diagnostic findings on the medical reports of record were 
essentially the same throughout the pendency of this appeal and 
were manifested principally by chronic pain, crepitus, swelling, 
and no more than mild limitation of motion.  

During the pendency of this appeal, the evidence showed that the 
Veteran was seen for bilateral knee and left ankle pain by VA on 
an outpatient basis three times between March 2004 and March 
2005.  In March 2004, there was trace effusion in the right knee 
with patellofemoral crepitation and tenderness, bilaterally.  
There was no evidence of instability or subluxation and range of 
motion was from zero to 130 degrees, bilaterally.  There was 
moderate effusion in the left ankle with dorsiflexion to about 
neutral (90 degrees) and plantar flexion to 10 degrees with 
crepitation on motion.  

When seen by VA in December 2004 and March 2005, the Veteran's 
complaints and the clinical findings were essentially the same, 
except for some slight decrease in flexion of the knees to 120 
degrees, bilaterally.  Plantar flexion of the left ankle was to 
20 degrees in December 2004, and to 10 degrees in March 2005.  

When examined by VA in April 2005, the Veteran reported chronic 
pain and stiffness in both knees on a daily basis, with swelling 
in the right knee and left ankle, and occasional swelling in the 
left knee.  He also reported that his right knee cap sometimes 
felt loose, and that he was no longer able to do any outside work 
that required long ambulation or standing.  On examination, the 
Veteran walked with a limp and stiffness in both knees.  There 
was mild swelling and significant crepitus in the right knee, no 
swelling or crepitus on the left, and no evidence of heat or 
erythema in either knee.  Extension was limited to 10 degrees on 
the right and was full on the left.  Active flexion of the right 
knee was to 120 degrees with pain beginning at 100 degrees, and 
passive flexion was to 130 degrees with significant pain.  Active 
and passive motion in the left knee was from zero to 130 degrees, 
with pain beginning at 120 degrees.  The examiner indicated that 
there was no additional range of motion loss, weakness, pain, or 
fatigability in either knee on repetitive flexion or extension.  

As to the left ankle, there was moderate swelling and significant 
pain to minimal palpation at the medial and lateral malleoli of 
the left ankle with dorsiflexion to minus 10 degrees and plantar 
flexion to 10 degrees.  Repetitive motion of the left ankle 
increased the Veteran's pain but did not cause any additional 
range of motion loss, weakness, or fatigability.  The examiner 
noted that there was mild progression of degenerative changes in 
both patella from the previous x-ray studies in December 2004, 
but no significant degenerative changes in the subtalar joint or 
talus of the left ankle.  The impression included degenerative 
joint disease of the right and left knee and left ankle.  

In this case, the clinical and diagnostic findings from the 
medical reports of record showed no limitation of motion or 
impairment in the right or left knee, or left ankle to the degree 
required for the assignment of an evaluation in excess of the 
ratings currently assigned under any of the applicable rating 
codes.  

Concerning the left ankle disability, while the Veteran clearly 
has significant limitation of motion of the left ankle, there is 
no evidence of nonunion of the tibia or fibula or loose motion 
requiring use of a brace.  Therefore, an evaluation in excess of 
30 percent for the left ankle disability under DC 5262 is not 
warranted.  

The only other potentially applicable rating code that would 
provide a basis for a higher evaluation for the left ankle would 
be under DC 5270, which allows for a 40 percent rating for 
ankylosis with the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion, or eversion deformity.  38 
C.F.R. § 4.71, DC 5270.  

In this case, while the Veteran clearly has significant 
limitation of motion in the left ankle, he does retain some 
motion in the ankle joint and, therefore, is not shown to have 
ankylosis of the ankle.  Assuming, for the sake of argument, that 
the Veteran's limitation of motion is tantamount to ankylosis, 
the findings from the medical reports of record do not show that 
the ankle was in plantar flexion at more than 40 degrees or in 
dorsiflexion at more than 10 degrees, nor is there any evidence 
of any abduction, adduction, inversion, or eversion deformity of 
the ankle.  Therefore, a higher evaluation for the left ankle 
disability under DC 5270, is not warranted.  

With regard to an evaluation in excess of 10 percent for the left 
knee disability, the Veteran is not shown to have flexion limited 
to 30 degrees or less, or extension to 15 degrees or more.  
Therefore, a rating in excess of 10 percent based on limitation 
of motion under DC 5260 or 5261 is not assignable.  The Veteran 
does have arthritis and some limitation of motion in the left 
knee (flexion to 130 degrees with extension to zero degrees), 
which is to a noncompensable degree.  Therefore, under DC 5003, 
the appropriate rating is 10 percent, and no higher.  

Concerning the right knee, prior to the most recent VA 
examination, the Veteran was not shown to have a limitation of 
motion in the right knee to the degree required for a compensable 
evaluation under either DC 5260 or 5261.  However, he was shown 
to have arthritis and some limitation of motion 
(extension/flexion from zero to 100 degrees) in the right knee, 
and was assigned a 10 percent evaluation under DC 5003.  When 
examined by VA during the pendency of the appeal, the Veteran was 
shown to have extension limited to 10 degrees with flexion to 100 
degrees.  Therefore, the RO assigned a separate 10 percent rating 
under DC 5261, based on limitation of extension to 10 degrees.  
The Veteran is not shown to have a limitation of extension or 
flexion to the degree required for a higher evaluation under DC 
5260 or 5261, and, therefore, is not entitled to a rating in 
excess of the ratings currently assigned for the right knee 
disability.  

Other potentially applicable rating codes which may provide a 
basis for assigning a higher evaluation include DC 5256, which 
requires ankylosis of the knee joint.  Under DC 5257, a 20 
percent evaluation is assigned for moderate recurrent subluxation 
or lateral instability, and 30 percent for severe symptoms.  DC 
5258 provides for a 20 percent evaluation for dislocated, 
semilunar cartilage with frequent episodes of locking, pain and 
effusion into the joint.  However, none of these codes are 
applicable based on the facts of this case.  The clinical 
findings on all of the medical reports of record during the 
pendency of this appeal showed no evidence of instability, 
subluxation, weakness, locking, or ankylosis.  Therefore, a 
higher evaluation under any of these rating codes is not 
possible.  

At this point, the Board notes that the RO also appears to have 
contemplated DC 7805, which concerns evaluating scars.  The 
Veteran's knee scars, however, which are 2 inches in length, are 
not adherent or tender and there was no evidence of any 
additional impairment associated with the scars.  Further, the 
Veteran does not claim nor does the evidence of record show any 
residual impairment from the two superficial, nontender abrasion 
scars or any additional disability of either knee associated with 
the scars.  Accordingly, a compensable evaluation for the scars 
under DC 7805 is not warranted.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the Board has considered the Veteran's assertions 
that he has chronic pain on prolonged standing or walking, and 
uses knee braces and a cane to ambulate.  However, the objective 
findings from the VA examination and outpatient reports did not 
show any instability or subluxation of the knees and only mild 
restricted range of motion.  While the Veteran was shown to have 
pain on motion in both knees and the left ankle on VA 
examination, the examiner indicated that there was no additional 
limitation of motion due to pain, weakness, incoordination or on 
repetitive movement.  

The Board recognizes that the Veteran has pain in both knees and 
his left ankle on a daily basis which impacts on his ability to 
engage in some activities.  However, "a finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, 
there was no objective evidence of any additional functional loss 
of use due to pain or on repetitive use of either knee or the 
left ankle to a meaningful extent.  Thus, the Board finds that 
the level of functional impairment is adequately compensated by 
the evaluations currently assigned.    

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2010).  In this regard, the Veteran does not claim 
nor does the record show any periods of hospitalization for his 
service-connected disabilities, nor is there any objective 
evidence of marked interference with employment due solely to the 
service-connected disabilities.  Furthermore, the manifestations 
of the Veteran's disabilities are consistent with the schedular 
criteria, and there is no objective evidence that any 
manifestations related to his service-connected disabilities are 
unusual or exceptional.  In view of this, referral of this case 
for extraschedular consideration is not in order.  See Thun v. 
Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  









(CONTINUED ON NEXT PAGE)
ORDER

An increased evaluation for malunion fracture of the left talus 
and distal fibular and tibia malleoli is denied.  

An increased evaluation for degenerative joint disease of the 
right knee with laceration scar is denied.  

An increased evaluation for residuals of left knee injury with 
traumatic arthritis is denied.  

An increased evaluation for limitation of extension of the right 
knee is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


